Citation Nr: 9923921	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  96-09 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right eye disorder as secondary to service-connected 
blindness of the left eye.


REPRESENTATION

Appellant represented by:	Richard W. Gifford, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel

INTRODUCTION


The veteran had active service from October 1969 to October 
1972.  His DD 214 reflects other service of almost 8 months.

A July 1992 rating decision of a Department of Veterans 
Affairs (VA) regional office (RO) denied service connection 
for a right eye disorder as secondary to service-connected 
blindness of the left eye.  The veteran appealed, was 
furnished a Statement of the Case, but failed to timely 
perfect his appeal by filing a timely substantive appeal.  A 
September 1995 rating decision again denied on a de novo 
basis a claim of entitlement to service connection for a 
right eye disorder as secondary to service-connected 
blindness of the left eye.

The Board of Veterans' Appeals (Board) issued a decision in 
July 1997 denying an increased rating for the service-
connected left eye disorder.  Further, the Board noted that 
the RO, in its September 1995 rating decision, had not 
considered whether new and material evidence had been 
submitted to reopen the a claim of secondary service 
connection for a right eye disorder.  The Board reframed the 
issue on appeal as that of whether new and material evidence 
had been submitted to reopen a claim of service connection 
for right eye disorder as secondary to service-connected 
blindness of the left eye.  The RO was directed to apply the 
two-step analysis set forth in Manio v Derwinski, 1 Vet. App. 
140 (1991), to be employed when an appellant seeks to reopen 
a previously denied claim on the basis of "new and material 
evidence."

Following return of the case to the Board, the Board in March 
1999 remanded the case again for RO reconsideration of the 
reopening issue in light of the determination by the United 
States Court of Appeals for the Federal Circuit in Hodge v. 
West, 155 F. 3d. 1356 (1998), that the new and material 
evidence standard imposed by Manio was not the correct 
interpretation of the applicable law.  Thus the RO was to 
issue a Supplemental Statement of the Case reconsidering 
whether new and material evidence had been submitted 
sufficient to reopen the claim under the new Hodge standard.  
That Supplemental Statement of the Case was appropriately 
issued by the RO in March 1999, and the case now returns to 
the Board.  

The Board notes that at a June 1997 Travel Board hearing the 
veteran raised the claim of entitlement to service connection 
for headaches secondary to his service-connected left eye 
blindness, status post traumatic injury to the eye and eye 
surgery.  The RO has yet to address that claim.  Accordingly, 
the claim is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The last final denial of the claim of entitlement to of 
service connection for a right eye disorder secondary to 
service-connected left eye blindness was in a July 1992 RO 
rating decision, which became final due to a lack of timely 
perfected appeal.  

2.  Subsequent to that last final denial by the RO in July 
1992, new evidence has not been submitted which, when 
considered together with all the evidence both new and old, 
is so significant as to warrant reconsideration of the merits 
of the veteran's claim.  


CONCLUSION OF LAW

New and material evidence has not been received since the 
Board's last final decision denying service connection for a 
right eye disorder as secondary to the veteran's service-
connected left eye blindness; the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1998).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran in April 1992 submitted a claim for service 
connection for a right eye disorder, contending that the 
extra work his right eye had to do, due to his service-
connected complete loss of vision in his left eye, had 
resulted in a right eye disorder manifested by somewhat 
blurred vision.   That claim was denied by a July 1992 RO 
rating decision, which decision became final due to a lack of 
timely perfected appeal.  (The veteran failed to timely 
submit a substantive appeal after the issuance of a Statement 
of the Case.)

In February 1995 the veteran submitted a request that his 
claim for service connection for a right eye disorder be 
reopened.  

In order to reopen a claim, the veteran must submit new and 
material evidence.  38 U.S.C.A. § 5108.  (West 1991).  New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).  
If the Board determines that the appellant has produced new 
and material evidence, the case is reopened and the Board 
must evaluate the merits of the appellant's claim in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet.App. 140 (1991).   

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims (hereinafter Court) held that the 
2-step process set out in Manio, supra, for reopening a final 
decision based on new and material evidence, became a 3-step 
process under Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
First, it must be determined whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim the VA must determine whether, based upon all the 
evidence of record in support of the claim, presuming its 
credibility, the claim as reopened (and as distinguished from 
the original claim) is well-grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well-grounded, the VA may 
then proceed to evaluate the claim, but only after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  

In this case, as explicated below, the Board herein 
determines that new and material evidence has not been 
submitted since the last prior final denial of the claim and, 
accordingly, the Board stops at the first step of the Elkins 
analysis and needs go no further.  

The VA is required to review all the evidence submitted by a 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and readjudicated 
on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996); 
see also Glynn v. Brown, 6 Vet. App. 523 (1994).

In this case, the last final denial of service connection for 
a right eye disorder was a July 1992 RO rating decision, in 
pertinent part, finding no disorder of the right eye and 
denying service connection for a right eye disorder on that 
basis.  Service and post-service medical records, including 
VA records, within the claims file at the time of that prior 
RO determination showed the veteran to have no disability of 
the right eye.  

Pertinent evidence received into the record since that last 
prior final denial includes statements by the veteran and his 
wife at a June 1997 Travel Board hearing, VA outpatient 
treatment records beginning in December 1992, and a VA 
examination for compensation purposes in April 1995.  

Upon VA eye outpatient treatment in December 1992, no light 
perception secondary to old trauma was assessed in the left 
eye; and the right eye was assessed as having excellent 
ocular health with excellent visual acuity in that eye.  

Upon a thorough VA eye examination in March 1995, including 
slit lamp examination, the examiner found that the veteran 
was unable to see in the left eye due to a posterior 
subcapsular cataract.  The right pupil was flat, intact, and 
with a 360 degree field without holes or tears.  The right 
macula was clear.  The examiner assessed no light perception 
in the left eye secondary to trauma with reported damage to 
the optic nerve, with dense posterior lens cataract secondary 
to trauma.  The examiner assessed mild astigmatismal 
presbyopia with excellent correctable vision in the right 
eye, with right eye fundus within normal limits.  The veteran 
was prescribed polycarbonate lenses for the right eye, and 
educated to wear lenses at all times to protect the eye.  

At an April 1995 VA examination for compensation purposes the 
veteran had corrected visual acuity of 20/20 in the right 
eye, with no diplopia in that eye.  Retinal detachment and 
optic nerve detachment in the left eye were noted.  The 
examiner diagnosed blindness in the left eye, but diagnosed 
no disorder of the right eye.  

Upon further VA eye consultation in May 1995, the veteran was 
again examined and assured that his peripheral vision was 
good.  

At the June 1997 Travel Board hearing, the veteran testified, 
in pertinent part, to suffering problems focusing with his 
right eye.  He testified that he began wearing eye glasses in 
the late 1970's due to decreased visual acuity for both near 
and distance vision.  

At a February 1998 VA outpatient treatment for complaints of 
pain in the left eye, the veteran was examined and found to 
have conjunctivitis of the left eye.  The veteran was also 
noted to have no vision in the left eye.  However, the right 
eye was within normal limits with visual field within normal 
limits.  

Reviewing all of the newly submitted evidence, the Board 
notes that VA physicians who have examined the veteran's eyes 
since the last prior final denial in July 1992 have 
determined that the veteran suffers from no disorder of the 
right eye, but only refractive error, well-corrected by 
corrective lenses.  Refractive error of the eye is by 
applicable regulation determined to be a congenital defect 
and not a disorder for which service connection may be 
granted.  38 C.F.R. § 3.303(c) (1998).  The veteran's 
testimony and some additional statements within the claims 
file as to a current right eye disorder notwithstanding, the 
veteran has not presented any medical evidence of an eye 
disorder.  No medical evidence of a current right eye 
disorder is anywhere of record.  The existence of a 
disability is an essential component of a service-connected 
claim.  The veteran, who is not shown to be a medical 
professional, does not have the expertise to render 
diagnoses, and he cannot establish the presence of a medical 
disorder.  Medical determinations are beyond the veteran's 
lay competence.  Espiritu v. Derwinski,  2 Vet.App. 492 
(1992); see King v. Brown, 5 Vet. App. 19, 21 (1993).  While 
some disorders are by there nature so obvious as to be 
identifiable by lay observation, that is not the case here 
with the veteran's alleged of a right eye disorder.  See 
38 C.F.R. § 3.303. 

The Board finds that the evidence submitted, which continues 
to show no right eye abnormality, other than refractive error 
correctable by lenses, a fact which was of record at the time 
of the last final decision on this issue, is not new and 
material.  It is not so significant, whether alone or in 
combination with the other evidence of record, as to warrant 
reopening of the veteran's claim for service connection for a 
right eye disorder secondary to his service-connected left 
eye blindness.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been submitted, the 
claim for entitlement to service connection for a right eye 
disorder secondary to service-connected left eye blindness is 
not reopened.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

